DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenwald 2,888,193.
Greenwald discloses, regarding claim 1, an integrated gas compressor 10, the integrated gas compressor comprising: a housing (combination of elements 20, 21, and 27); a plurality of centrifugal impellers 13, 14 positioned within the housing; an integrated motor (combination of 36, 85, and 90) positioned within the housing having a cylindrical stator 90, and a cylindrical rotor (combination of 36 and 85) positioned inward and adjacent to the cylindrical stator 90; and a conical transition (see conical portions at the top of 36 in Fig. 1 within the impeller hubs) extending from the cylindrical rotor (36, 85) to the plurality of centrifugal impellers 13, 14, at least one of the conical transition and the cylindrical rotor having a cavity (see how the conical portions of 36 are in an open cavity); Re claim 2, wherein the cavity is conically shaped (see top portion of 36; clearly shown in Fig. 1); Re claim 3, wherein the rotor (36, 85) includes a rotor cavity (see cavity within the main portion of 36 surrounded by 85 in Fig. 1) adjacent the conical transition (conical portions at the top of 36 within the impeller hubs) and wherein the conical transition includes a conical transition cavity adjacent to the cylindrical rotor Re claim 4, wherein the rotor cavity is radially larger adjacent to the conical transition than away from the conical transition (see how the bottom of the rotor cavity in Fig. 1 is smaller than the main middle portion, which is adjacent the conical transition); Re claim 6, wherein the conical transition cavity is radially larger adjacent to the cylindrical rotor than away from the cylindrical rotor (see how lower portion of the conical transition is larger than the stepped upper portion, which is adjacent the main middle rotor cavity).
Greenwald discloses, regarding claim 8, a conical transition (see top end of 36 within the impeller hubs) for an integrated gas compressor the conical transition comprising: a conical transition front end (see portion of 36 surrounded by 40); a conical transition back end (see top, narrowest portion of 36 in Fig. 1) located opposite of the conical transition front end, the conical transition back end (top, narrowest portion of 36 in Fig. 1) radially smaller than the conical transition front end (portion of 36 surrounded by 40); an annular middle step (see step of 36 radially within impeller 14) located between the conical transition front end and the conical transition back end; and a conical transition cavity (all of 36 has a cavity; clearly shown in Fig. 1) extending from the conical transition front end to the conical transition back end, the conical transition cavity having a toriconical shape (clearly shown in Fig. 1); 
Greenwald discloses, regarding claim 12, a rotor (combination of 36 and 85) for an integrated gas compressor, the rotor comprising: a rotor front end (see bottom of 85 in Fig. 1); a rotor back end (see top of 85 in Fig. 1) located opposite the rotor front end; and a rotor cavity located adjacent to the rotor back end and having a conical shape (see top cavity portion of 36 within the impeller hubs), the rotor cavity radially larger .

Allowable Subject Matter
Claims 5, 7, 9-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Dallenbach reference comprises the claimed conical transition portion, but does not comprise multiple impellers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746